1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 9, 12, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xi et al. (CN 107748900 A) in view of Prosky et al. (US 20200160978).
Regarding claim 1, Xi discloses A method for generating an augmented training set of ultrasound images (Xi, abstract, “the method comprising: the tumor in the plurality of ultrasound images for partitioning to obtain regions of interest and augmenting the data”), comprising: 
selecting one ultrasound image from a labeled set of ultrasound images (Xi, “step (11): using a C-V active outline model to segment the tumor in the ultrasound image, the region of interest (POI, ROI), and selecting part as the training image. The invention uses the classic image segmentation method C-V active contour segmentation method to segment the tumor. based on the cut of the tumour area, taking the inscribed rectangle of the region as the ROI image.”); 
selecting one of a set of ultrasound augmentation models (Xi, “Further, the data is augmented using Gaussian noise model, the parameters of the transformation model. The invention using Gaussian noise model, the parameters of the transformation model to increase the scale of the training data”);
combining the selected ultrasound image and selected ultrasound augmentation model to produce an augmented ultrasound image (Xi, “the model image of each breast ultrasound image adding Gaussian noise to generate the new image, the generated added to the training set to form a new training set. step (12): data augmenting the training image to obtain a new training set”); 
training a machine learning model using the augmented ultrasound image (Xi, “constructing a distinguishabilities convolutional neural network model, calculates the model parameter based on the training images of the differentiating convolutional neural network. step (13): establishing differentiating convolutional neural network model, calculates the model parameter based on the training set of the distinguishabilities convolutional neural network.”).
On the other hand, Xi fails to explicitly disclose but Prosky discloses randomly selecting one ultrasound image from a labeled set of ultrasound images (Prosky, “[0227] The determined amount can be determined by the de-identification system randomly and/or pseudo-randomly for each patient and/or for each medical scan and corresponding medical report, ensuring the original date cannot be recovered by utilizing a known offset. [0257] The input conditions can correspond to scan type or other criteria corresponding to each medical scan, and/or can correspond to randomly generated conditions”);
randomly selecting one of a set of ultrasound augmentation models (Prosky, “[0258] As another example, the pre-processing step 3005 can include determining some or all of the transformation function parameter data randomly and/or pseudo-randomly in accordance with a uniform distribution or other pre-determined random distribution”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Prosky and Xi. That is, applying the random selection of the images and models of Prosky to the ultrasound images and models of Xi. The motivation/ suggestion would have been an input quality assurance function 1106 can be trained by the central server system and sent to the annotating system to determine one or more appropriate scan classifier fields, or one or more other DICOM header fields, based on the image data or other data of the de-identified medical scan (Prosky, [0160]).
Regarding claim 9, it recites similar limitations as claim 1 except that it further recites an augmentation controller. 
Xi further discloses an augmentation controller (Xi, “the present invention further provides a computer program based on breast tumor classifying device of distinguishing a convolutional neural network, comprising a memory, a processor, and stored in the memory and running on the processor, the processor executing the program when the breast tumor classifying method of differentiating a convolutional neural network”).
Regarding claim 4, Xi in view of Prosky and Suzuki discloses The method of claim 1.
Xi further discloses wherein the machine learning model is a convolutional neural network model (Xi, “abstract, constructing a distinguishabilities convolutional neural network model, calculates the model parameter based on the training images of the distinguishabilities convolutional neural network”).
Regarding claim 7, Xi in view of Prosky discloses The method of claim 1.
Xi further discloses wherein the machine learning model performs one of the following tasks: classification; segmentation; detection; regression; data generation; view identification; and text generation (Xi, “abstract, the region of interest is input to the differentiating a convolutional neural network to obtain the classification result. The classifying method of the invention can effectively increase the tumor classification performance in breast ultrasound images”).
Regarding claim(s) 12, 15, they are interpreted and rejected under similar rational as claims 4, 7, respectively.
Claim 2, 3, 10, 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xi et al. (CN 107748900 A) in view of Prosky et al. (US 20200160978), and further in view of Suzuki (US 20180018757 A1).
Regarding claim 2, Xi in view of Prosky discloses The method of claim 1, wherein randomly selected ultrasound image and randomly selected ultrasound augmentation model, have been disclosed.
On the other hand, Xi in view of Prosky fails to explicitly disclose but Suzuki discloses wherein combining the ultrasound image and ultrasound augmentation model includes using one of a weight-based image blending, Laplacian pyramid blending, selective, region-based blending, two-band blending, and graph-cuts based blending (Suzuki, “[0116] With a multi-resolution approach, the machine learning models provide high-quality images for wide range of resolutions (scales or sized) objects, namely, from low-resolution objects (or bigger objects) to high-resolution objects (or smaller objects). Lower-dose, lower-quality input raw projection images and the corresponding higher-dose, higher-quality desired raw projection images are transformed by using multi-scale or multi-resolution transformation such as pyramidal multi-resolution transformation, Laplacian pyramids, Gaussian pyramids, and wavelet-based multi-scale decomposition”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Suzuki into the combination of Prosky and Xi. That is, applying the Laplacian pyramids transformation of the images and models of Suzuki to the randomly selected ultrasound images and models of Xi and Prosky. The motivation/ suggestion would have been to provide the original resolution (scale) simulated high-dose output projection images (Suzuki, [0116]).
Regarding claim 3, Xi in view of Prosky and Suzuki discloses The method of claim 2. wherein a parameter of the blending is randomly chosen (Prosky, “[0234] if the plurality of facial structure image data are assigned a random or pseudo-random weight in an averaging function utilized to create the generic facial structure, where a new, random or pseudo-random set of weights are generated each time the facial structure obfuscation function is utilized to create a new, generic facial structure to be averaged with the identified facial structure in creating the de-identified image data to ensure the original identifying facial structure cannot be extracted from the resulting de-identified image data”). The same motivation of claim 1 applies here.
Regarding claim(s) 10, 11, they are interpreted and rejected under similar rational as claims 2, 3, respectively.
Claim 5, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xi et al. (CN 107748900 A) in view of Prosky et al. (US 20200160978), and further in view of Martin et al. (WO 2009106784 A1). 
Regarding claim 5, Xi in view of Prosky discloses The method of claim 1.
On the other hand, Xi in view of Prosky fails to explicitly disclose but Martin discloses wherein the ultrasound augmentation model is one of a reverberation artefacts model, comet tail artefacts model, shadowing artefacts model, near-field clutter model, range ambiguity model, beam-width artefact model, refraction model, and aberration model (Martin, “claim 50, the selection data and model data processing means is further configured to process the edge detection data to add reverberation artefacts to the output image data, the reverberation artefacts representing ghost images caused from reflections of a probe signal at a number of the edge transitions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Martin into the combination of Prosky and Xi. That is, applying the reverberation artefacts of Martin to ultrasound augmentation model of Xi and Prosky. The motivation/ suggestion would have been to provide a method of (and corresponding apparatus for) simulating the output of a medical imaging device, by processing selection data and model data to generate output data representing a simulation of the output of the medical imaging device when imaging a selected region (Martin).
Regarding claim(s) 13, it is interpreted and rejected under similar rational as claims 5.
Claim 6, 8, 14, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xi et al. (CN 107748900 A) in view of Prosky et al. (US 20200160978), and further in view of Pedersen et al. (US 20190328368 A1). 
Regarding claim 6, Xi in view of Prosky discloses The method of claim 1.
On the other hand, Xi in view of Prosky fails to explicitly disclose but Pedersen discloses wherein the ultrasound augmentation model is one depth of focus of the ultrasound image alteration, time gain control (TGC) curve alteration, gain alteration, quadrature bandpass (QBP) filter and weights alteration, XRES settings alteration, and autoscan settings alteration (Pedersen, “[0004] To achieve this, the user manipulates the TGC curve based on depth so that the background noise is less visible at the cost of lowering echo signal brightness.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pedersen into the combination of Prosky and Xi. That is, adding the manipulating TGC curve of Pedersen to ultrasound augmentation model of Xi and Prosky. The motivation/ suggestion would have been the background noise is less visible at the cost of lowering echo signal brightness (Pedersen, [0004]).
Regarding claim 8, Xi in view of Prosky discloses The method of claim 1.
On the other hand, Xi in view of Prosky fails to explicitly disclose but Pedersen discloses wherein the ultrasound image is one of a color Doppler image, three-dimensional volumetric image, B-mode image, raw radiofrequency data image, pre- scan converted image, scan converted image, and elastography image (Pedersen, “[0030] For B-mode imaging, the beamforming may include delaying the signals from each of the elements 304 and summing the delayed signals when using the receive circuitry 308 of FIG. 4, and additionally producing baseband IQ data when using the receive circuitry 308 of FIG. 5. [0033] Returning to FIG. 3, a B-mode processor 316 is configured to produce B-mode images. [0037]In one instance, this includes the B-mode processor, which uses the gain processor 808 and the adaptive dynamic range compressor 810. Other modes such as elasticity imaging, both free-hand strain imaging and shear-wave elastography also use signal-to-noise ratio as a quality control for the estimates.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pedersen into the combination of Prosky and Xi. That is, applying the ultrasound image of Pedersen to system/method of Xi and Prosky. The motivation/ suggestion would been to compensate the ultrasound image for electrical noise of hardware of the imaging system present in an echo signal used to generate the ultrasound image (Pedersen, [0001]).
Regarding claim(s) 14, 16, they are interpreted and rejected under similar rational as claims 6, 8, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            5/17/2022